Citation Nr: 0422623	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  97-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $8,643.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1955.

This case comes before the Board of Veterans' Appeals on 
appeal from a February 1996 decision by the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to waiver of recovery 
of an overpayment of nonservice-connected pension benefits 
(hereinafter "pension benefits") in the amount of $8,643.  
The Board remanded this claim to the RO in March 2001 to 
schedule the veteran for a hearing before the Board.  In 
February 2004, the veteran appeared and testified via a 
videoconference hearing before C.W. Symanski, who is the 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. § 7102(b) (West 2002).

The Board notes that the issue of entitlement to service 
connection for a disability of the thoracolumbar spine, also 
certified for appeal, will be addressed in a separate 
decision under the same docket number.


FINDINGS OF FACT

1.  The veteran filed a claim for pension benefits in March 
1994 at which time he reported no sources of household 
income, but indicated his intent to apply for benefits from 
the Social Security Administration (SSA).

2.  The veteran began receiving benefit payments from SSA in 
August 1994, but he failed to advise VA of his change in 
income.

3.  The RO awarded the veteran pension benefits in October 
1994 based on his report of no income and absent knowledge 
that he had been in receipt of SSA benefits.

4.  RO letters dated on November 2, 1994 and November 30, 
1994 advised the veteran that his award of pension benefits 
was based on his report of no income, that the award was 
income sensitive, and that he should promptly advise the RO 
of any sources of income, to include SSA benefits, in order 
to prevent the creation of an overpayment.

5.  The veteran knew, or should have known, that his 
acceptance of pension award benefits while being in receipt 
of SSA benefit payments would result in an overpayment of 
pension benefits.

6.  VA bears minimal fault with creation of the overpayment 
as it based the veteran's pension award on his report of no 
income which was later discovered to be untrue.

7.  The RO discovered in 1995 that the veteran had been in 
receipt of SSA benefits exceeding the statutory limit for 
pension benefit eligibility and resulting in an overpayment 
of $8,643 in pension benefits for the time period beginning 
on September 1, 1994.

8.  The veteran willfully disregarded the RO's advisements 
concerning his eligibility for pension benefits and his duty 
to report receiving SSA payments, and acted in bad faith in 
accepting his pension benefits.


CONCLUSIONS OF LAW

1.  The overpayment of pension benefits in the amount of 
$8,643 was not the result of sole VA error.  38 U.S.C.A. § 
5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2003).

2.  Waiver of recovery of an overpayment of pension benefits 
in the amount of $8,643 is precluded by reason of bad faith 
on the part of the veteran.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965, 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As preliminary matter, the Board notes that the notice and 
duty to assist requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) do not apply to a claim for waiver of 
recovery of overpayment.  Barger v. Principi, 16 Vet. App. 
132 (2002) (holding VCAA inapplicable to claims regarding 
entitlement to waiver for recovery of overpayment because 
chapter 53 has its own notice provisions).  Procedurally, the 
RO's September 8, 1995 letter to the veteran advised him of a 
proposal to terminate his pension benefits based upon 
discovery of previously unreported income which caused him to 
exceed the statutory limitation for entitlement to pension 
benefits.  At that time, the veteran was provided a 60-day 
time period in which to submit additional evidence showing 
that the reduction should not be made.  He was also advised 
that delaying his response to the predetermination letter 
could cause a larger overpayment of benefits for which he 
would be responsible for repaying.  Upon receipt of 
correspondence from the veteran confirming his receipt of SSA 
benefits, the RO sent the veteran a letter dated October 4, 
1995 notifying him that his pension benefits were being 
terminated.  At that time, he was advised that his SSA 
benefits of $12,708 per year exceeded the income limit of 
$8,037 per year for a veteran with no dependents.  He was 
also notified of his rights to appeal the RO's determination.  
See 38 C.F.R. § 3.105(h) (2003).  

On October 20, 1995, the RO notified the veteran that an 
overpayment of $6,690 had been created in his pension 
account.  At that time, he was sent notice of his rights to 
appeal and request waiver of recovery of overpayment.  On 
November 1, 1995, RO adjusted the overpayment amount to $8645 
based upon review that the veteran's entitlement to pension 
benefits ceased September 1, 1994.

On November 1, 1995, the veteran timely requested waiver of 
recovery of overpayment of his VA pension benefits.  On 
November 30, 1995, the RO notified the veteran that it 
proposed to terminate the veteran's pension benefits 
effective to September 1, 1994, and the veteran was provided 
a 60-day period within which to clarify the amounts and 
effective dates of his SSA benefits.  

On February 27, 1996, the Committee reviewed and denied the 
veteran's request for waiver of recovery of overpayment of 
pension, and sent him a decision of the Reasons and Bases for 
that denial with notice of his appellate rights.  Upon 
receipt of a Notice of Disagreement (NOD), the veteran was 
provided a Statement of the Case (SOC) and subsequent 
Supplemental Statements of the Case (SSOC).  In this case, 
the veteran has provided testimony and documentary evidence 
in support of his claim, to include evidence and/or 
information focused on the issue of whether recovery is 
barred by bad faith and/or misrepresentation.  On the facts 
of this case, the Board finds that the veteran has been duly 
advised of the applicable legal standards, and that he has 
presented all available evidence capable of substantiating 
his claim.  Therefore, the Board finds that no reasonable 
possibility exist that any further notice and/or assistance 
to the veteran would result in substantiation of his claim.

Briefly summarized, the record discloses that the veteran 
incurred a work related injury in 1990.  He was initially 
placed on Worker's Compensation, but the benefits eventually 
terminated.  In February 1994, he filed jointly with his wife 
for Chapter 7 bankruptcy protection in the United States 
Bankruptcy Court for the Southern District of Florida.  The 
court filing listed the veteran and his wife as living at the 
same address.

On April 6, 1994, the veteran submitted a VA Form 21-4138 
intended as "an informal claim for N.S.C. pension."  In an 
Application for Compensation or Pension (VA Form 21-526) 
received on April 18, 1994, he claimed entitlement to 
nonservice-connected pension due to disabilities involving 
the right leg, hypertension, residuals of stroke, morbid 
obesity and peripheral neuropathy.  He did not claim that any 
of the disabilities were of service connected origin.  See 
Items 19, 20 and 21.  He denied any sources of income or net 
worth.  He did, however, indicate an intent to apply for 
benefits from the Social Security Administration (SSA) on 
"3-9-94."  See Item 34F.  He was not living with his wife 
as they were "separated" due to "health etc." and he did 
not claim any household income on her behalf.  Accompanying 
his claim was a March 10, 1993 medical statement from Warren 
R. Federgreen, M.D., that was written for the purposes of 
supporting the veteran's "application for Social Security 
Disability benefits."

On May 16, 1994, the RO received medical records from Bharat 
K. Upadhyay, M.D., which included a letter written by the 
veteran on May 4, 1994 requesting Dr. Upadhyay to forward his 
records to VA.  At that time, he referred to pending 
disability claims submitted to SSA and "H.R.S."  He 
requested Dr. Upadhyay to expedite the sending of his records 
to "speed up my claim and get me some income so that I don't 
lose our house and the rest of what we own.  I don't need to 
tell you the bankruptcy was devastating.  We're now operating 
on some money we had to borrow from family and they really 
can't afford to lose it.  So the problem is critical and I 
would appreciate it if you could prepare a letter and any 
medical evidence you feel proves my claim ..."  

The medical records from Dr. Upadhyay include an April 6, 
1994 assessment of the veteran's sleep apnea wherein the 
veteran's wife described his snoring habits while sleeping 
after eating and at "nighttime."

In a July 1994 letter from the veteran to United States 
Congressman Tom Lewis, the veteran reported his financial 
situation as follows:

In March of this year, after being injured on 
the job in October 1990, I was forced to file 
for permanent, total disability.  It was 
suggested that I file with all agencies where 
I would be eligible.  This included: Social 
Security, SSI, and Veterans Administration - I 
served in the military during the Korean War.

These applications have been pending now more 
than 120 days - even though I did everything I 
could to expedite their speedy passage through 
channels.  This included personally contacting 
St. Louis for my military records which had 
been burned in a fire several years ago and 
many small glitches that occurred in getting 
my reports through.

To compound the problems, my wife has been on 
disability pension for a baseball size brain 
tumor which was removed in three 10-hour 
operations in California in 1985 and an 
operation at The Mayo Clinic in Rochester, 
Minnesota to remove her entire colon on 
January, 1990.

Her pension is the only income we have had in 
more than a year, as I have not been able to 
work because of my on the job back injury and 
related problems.  One of these problems is 
edema and an infected leg which is now 
threatening to cripple me permanently.  I 
can't see a doctor because I was forced to 
drop my medical insurance which had cost me 
$453.18 per month.

My wife and I filed for bankruptcy protection 
early this year and our final judgment left us 
with only our two cars (each with over 100,000 
miles on them) and our home.

We are destitute!  And then when we learned 
from HRS, where we have been getting food 
stamps that my Social Security benefit claim 
had been cleared - we were elated!

But the feeling soon faded when I called 
Social Security only to find out that my 
applications were randomly selected to Total 
Review ... holding up my benefits for another 60 
days or longer.

We are now faced with losing our home and one 
of our cars because we will not be able to 
last until this review is completed.

All our money is gone!  I'm sick and unable to 
work!  My wife is disabled and our only asset, 
our home, will be taken away from us!

Can you help us?  We understand that you can 
intervene in Atlanta where my disability 
applications are awaiting a review that could 
last 60 days.  We are now past 120 days since 
first filing and faced with being sent out 
into the streets!  I couldn't bear to have my 
wife sleeping with me on the streets.

By letter dated August 5, 1994, VA informed Congressman Lewis 
that the veteran's application for nonservice-connected 
pension benefits" was under review and pending the receipt 
of additional information.

On October 18, 1994, the RO granted the veteran's claim for 
entitlement to nonservice-connected pension on an 
extraschedular basis pending Adjudication Officer approval. 

On November 2, 1994, the veteran received notice from VA that 
his nonservice-connected pension claim had been granted in 
the amount of $651 per month effective May 1, 1994.  He was 
notified that the claim was "based on your award on zero 
income."  He was further notified as follows:

Your rate of VA pension is directly related to 
income.  Adjustment to your payments must be 
made whenever your income changes.  Therefore, 
you must notify us immediately if your [sic] 
receive income from a source other than that 
shown above.  You must also report any changes 
in the income shown above.  Failure to inform 
the VA promptly of income changes may result 
in the creation of an overpayment in your 
account.  Please read the enclosed VA Form 21-
8768.  It contains important information about 
rights to receive this benefit.

On November 30, 1994, the veteran was notified of a 
legislative cost of living increase to $669 in his monthly 
nonservice-connected pension benefits.  This letter included 
the following advisement to the veteran:

This adjustment will be reflected in your 
first check due after January 1, 1995.  It is 
based on the cost of living adjustment 
effective December 1, 1994 and our 
determination that your net countable income 
is $0.

If the income information shown above is not 
correct, please furnish an accurate statement 
of your income from all sources.  If, at a 
later date, there is any change in the number 
of dependents or change in income other than 
the December 1 Social Security increase 
(received in the January 3 payment), you 
should notify us immediately.  If you are not 
presently receiving Social Security but begin 
receiving this benefit at a later date, you 
should inform us immediately.  Also notify us 
of any change of address or if you go on 
active duty in the military.

By letter dated September 8, 1995, the RO notified the 
veteran of its proposal to terminate his pension benefits 
based upon discovery that he had been in receipt of 
previously unreported SSA income which caused him to exceed 
the statutory limitation for entitlement.  

On September 13, 1995, the veteran wrote to United States 
Congressman Tom Foley requesting help and assistance with his 
overpayment issue.  This letter explained that VA proposed to 
terminate his "VA Disability Benefit" as "VA has stated 
that I cannot receive both disability payments [SSA and "VA 
Disability Benefit"] for the total disabling conditions I 
have, even though they date back to my time in the Army."  
At this time, he referred to his work related back injury in 
1990 as being an aggravation of his "old military injury."  
He referred to his wife is "now having to care for her aging 
mother in Ft. Pierce."  He listed for Congressman Foley his 
monthly expenses indicating a positive monthly cash flow of 
$150 when counting his $669 VA pension benefit.  He also 
attached an "FYI" "Post-It" to the RO's August 5, 1994 
letter from Congressman Lewis stating "I Believe I Would 
Qualify For a 'Service Connected Disability" based upon an 
injury during basic training.  This submission also included 
a July 26, 1994 letter from the Department of Health and 
Human Resources which read as follows:

[The veteran] was concerned about a possible 
delay to his Social Security Disability 
Benefits because his case was being reviewed 
in Atlanta.  Our records show that [the 
veteran's] disability date was established as 
March 31, 1993.  The five full month waiting 
period covers the months of April 1993 
through August.  He is first entitled to 
monthly benefits beginning September 1993.  
[The veteran's] claim was processed on July 
25 and a check in the amount of $10,222 was 
being processed.  This amount represents a 
monthly amount of $1,004 for the months of 
September 1993 through November ($3,012) and 
$1,030 for the months of December 1993 
through June 1994 ($7,210).  This check 
should be received within the next 7-10 days.  
He will continue to receive a monthly check 
for $1,030 beginning August 3.

The Board notes that Congressman Lewis forwarded the July 26, 
1994 letter from the Department of Health and Human Resources 
to the veteran on July 27, 1994.

On September 19, 1995, the veteran wrote the RO requesting 
that his pension benefit not be terminated.  He indicated 
that he was attempting to gather information to show that his 
current hardship was related to his active service that the 
"VA disability could then be 'service connected' and I can 
continue receiving this benefit."  He indicated that he had 
been separated from his wife "for quite awhile now."  He 
also requested a hardship exemption since his VA pension paid 
for his basic necessities of living.

On October 4, 1995, the RO notified the veteran that his 
pension benefits were being terminated based upon his 
verification that he was receiving SSA benefits.  He was 
advised that his family income of $12,708 per year from SSA 
exceeded the pension income limit of $8,037 per year for a 
veteran with no dependents.  The RO notified the veteran of 
an overpayment of $6690 of pension benefits on October 20, 
1995.

On November 1, 1995, the RO received the veteran's request 
for waiver of recovery of his pension benefits.  He stated 
that "I'm sorry that I didn't understand my responsibility 
to stop the VA checks when Social Security came through."  
He explained his personal and financial difficulties at the 
time the overpayment occurred, and noted separating from his 
wife in 1994 after the bankruptcy filing.  He also referred 
to pursuing a "service connected" disability claim.

On November 30, 1995, the RO notified the veteran that it 
proposed to terminate his pension benefits effective to 
September 1, 1994 based on information that his SSA 
entitlement was $1059 and that he received a lump sum payment 
in August 1994.  At that time, the veteran was provided a 60-
day period within which to clarify the amounts and effective 
dates of his SSA benefits.

In February 1997, the veteran appeared and testified before 
the RO in an effort to substantiate his claim.  At the time 
of original application in March 1994, he was on food stamps 
with no other source of income.  He had applied for benefits 
with both SSA and VA.  He first tried for service connected 
benefits, but was informed that the claim might not be 
approved right away.  He, therefore, filed a claim for 
nonservice-connected benefits for a quicker response time.  
He had some assistance in filing his application, but was not 
provided an explanation of how the pension program worked.  
He essentially thought that he was seeking benefits for a 
back problems incurred in the military.  He didn't understand 
that the RO's November 1994 letter requesting him to report 
all sources of income included his requirement to report SSA 
benefits.  He had understood the term "income" to refer to 
sources of money that was earned with taxes paid as opposed 
to a benefit which was not earned and no taxes were paid.  He 
was unsure why SSA benefits were deemed "income" for VA 
purposes.  He also testified that he thought his VA benefits 
were in the form of compensation for his back injury in 
service.  Once he realized an error had been made, he 
notified VA immediately and allowed his pension benefits to 
cease.  He had been sending $10 per month towards the 
overpayment, but indicated that the loss of his pension 
created a financial hardship.  He was able to make his 
monthly expenses balance out, but he had outstanding bills 
which he paid only when he was able to run a positive 
balance.  He was unsure when he actually separated from his 
wife.  He did not intentionally intend to benefit from funds 
not belonging to him, but the pension benefits did help him 
pay his financial responsibilities.

In June 2001, the veteran submitted additional evidence and 
argument in support of his claim.  He presented new argument 
as follows:

When I applied for V.A. medical attention I 
was unemployed, didn't have any medical 
insurance, and could not afford any coverage 
because I was near bankruptcy.

The V.A. accepted my request for help and 
issued me a 'white' card with 'blue' 
background which I carried to all my 
appointments at V.A. Treatment C[e]nter on 
U.S. #1 in Riviera Beach, Florida (copy of 
card attached).

In the meantime, I applied for a V.A. 
disability pension and for Social Security 
disability as well.  Nothing came through for 
more than a year or more.  Without income I 
lost our home to the bank who held the 
mortgage.

When the new V.A. Hospital opened the V.A. 
issued me a NEW ID card.  This one, 'white' 
with a purple triangle on it - stating I was 
service connected (copy of that card 
enclosed).

I used that card for more than a year.  I was 
not charged for my prescriptions or treatments 
and received mileage for my trips to the 
hospital in West Palm Beach.  I was, in fact, 
a service connected veteran.  Something I 
believed because of my back problems 
exacerbated by two years of service ... 1953-
1955.

Since I was carrying a 'service connected' 
I.D. card and was receiving service connected 
benefits, the military rule, as I understood 
it, states I could receive both benefits 
because the V.A. pension was service 
connected.

I was comfortable with the situation and felt 
I was doing no wrong.  Then the V.A. notified 
me after a few months that I could NOT receive 
both benefits and denied any knowledge of my 
'service connected' status.

I was asked to return all funds sent to me.  
Something I could not do as I had used the 
whole amount to pay off debts that had 
accumulated from the bankruptcy and other 
daily living expenses.

Thus, I began paying that debt off $10.00 a 
month which I have had been doing since 1994 
...

The V.A. does not know I was issued and used 
this 'service connected' card.  I was saving 
the card to show at my hearing for 
'overpayment' to me by the V.A.

But I think it is unfair to issue me the 
service connected card, allow me to use it, 
grant me service connected benefits, then 
withdraw my privileges without any reason for 
the V.A.'s mistake in issuing the card in the 
first place.

Anyway, I am enclosing a photocopy of my three 
cards:

1) First Card
2) Service connected card
3) Current card with my picture on it

I request that because the V.A. issued me a 
'service connected' card, treated me as though 
I was 'service connected,' and then 
withdrawing the status and asked for a payback 
I am not able to make at this time in my life 
... that I be granted a waiver of recovery of 
the overpayment.

Attached to the statement were photocopies of the veteran's 
VA identification cards as described above, to include a card 
indicated "SERVICE  - CONNECTED."  The card does indicate 
the date of issuance.

In February 2004, the veteran appeared and testified before 
the undersigned.  At this hearing, he firmly stated that he 
thought his original application in March 1994 was for 
service connected benefits as all of his problems were 
related to the military.  He held this belief because he had 
been issued a service connected card by VA.  He filled out 
the application without any assistance, and filed for SSA 
benefits at about the same time.  He recalled receiving VA 
letters concerning his pension award and the need to report 
income from any source, but he thought the contents were 
unclear as he was receiving "service connected benefits" 
for his "back" and "eyes."  When he received notice that 
he could not receive the pension and SSA benefits, he thought 
that VA had made a mistake.  Overall, he described the 
circumstances leading to the overpayment as a 
"misunderstanding" but he nevertheless had been paying $10 
per month on the balance.  He thought he had separated from 
his wife in 1995 or 1996.  On further questioning, the 
veteran could not recall the exact date he was issued his 
"service connected card, but thought the time period would 
be between 1995 to 1997.  He did not receive any specific 
correspondence from VA indicating he was eligible for service 
connected benefits.  He could not recall the exact date he 
received his first SSA payment, but the first check of 
$10,000 covered approximately ten months worth of benefits.  
He requested a waiver of overpayment on the basis of 
financial hardship.

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
issue on appeal concerns whether the veteran is entitled to 
waiver of recovery of an overpayment of pension benefits in 
the amount of $8,643 effective September 1, 1994.  The 
veteran has made payments towards the debt and the remaining 
balance as of February 6, 2003 is $7,833.00.  See RO letter 
to veteran dated February 6, 2003.  Neither the appellant nor 
his representative has disputed the calculation of the 
overpayment.  The veteran has raised arguments which the 
Board construes as an allegation that the creation of the 
debt at issue was the sole result of VA administrative error.  
See 38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. 
§ 3.500(b)(2) (2003) (the effective date of reduction or 
discontinuance of pension by reason of an erroneous award 
based solely on administrative error shall be the date of 
last payment).

The evidence shows that the veteran, at the time of his 
application for nonservice-connected benefits, did notify VA 
of his intent to apply for SSA benefits.  At some point in 
time that is not clear, the VA hospital issued him a 
"service connected" card which, he claims, led him to 
believe that his benefit payment was compensation rather than 
pension.

The award of pension benefits in October 1994 was based on a 
determination that the veteran had no reportable income.  At 
the time of this decision, the documentation of record did 
not disclose that the veteran had been awarded SSA benefits, 
only that an application had been pending.  The claims folder 
also did not reflect any "service connected" disabilities, 
or that the VA hospital may have inadvertently issued a 
"service connected" identification card.  The notices of 
award on November 2, 1994 and November 30, 1994 clearly 
placed the veteran on notice that he had been approved for an 
income sensitive pension award.  These letters sought 
clarification from the veteran as to whether his report of 
"0" or "zero" income was still accurate.  The November 30, 
1994 letter clearly notified the veteran that SSA benefits 
were a source of income that must be disclosed.  

On this evidence, the Board finds no basis to conclude that 
VA was at sole error for the creation of the debt.  The RO 
timely and simply explained to the veteran that his 
"pension" was income sensitive, and that the information 
available to the RO at the time of award showed the veteran 
to have no sources of income.  The veteran was clearly 
advised that VA considered SSA benefits as a form of income.  
The veteran knew, or should have known, that his acceptance 
of pension award benefits while being in receipt of SSA 
benefit payments would result in an overpayment of pension 
benefits.  He cannot profess ignorance of rules, regulations, 
and notices of awards while concomitantly blaming the 
overpayment as VA's sole error.  See Jordan v. Brown, 10 Vet. 
App. 171, 174-75 (1997) (erroneous VA payment not the product 
of sole administrative error where claimant abdicated 
responsibility of reading the benefit criteria provided by VA 
and cashing checks that claimant should have known were sent 
in error).  His argument referring to the "service 
connected" card does not excuse him from exercising his duty 
to read the award letters.  Thus, the evidence establishes 
that an overpayment of $8,643.00 in pension benefits from the 
time period beginning on September 1, 1994 was not the sole 
error of VA and validly created.

The Committee has determined that waiver of recovery is 
prohibited in this case as the overpayment in pension 
benefits to the veteran was the result of conduct on his part 
which amounted to bad faith.  38 U.S.C.A. § 5302(c) (West 
2002).  A debtor's conduct is deemed to constitute bad faith 
"if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking unfair 
advantage of the ... Government."  The Board also notes that 
any misrepresentation of material fact must be "more than 
non-willful or mere inadvertence."  38 C.F.R. § 1.962(b) 
(2003).

The chronology of events in this case is quite simple.  The 
veteran filed a claim for pension benefits in March 1994 at 
which time he reported no sources of household income, but 
indicated his intent to apply for SSA benefits.  The veteran 
began receiving benefit payments from SSA in August 1994, but 
he did not report this change of income to VA.  The RO 
awarded the veteran pension benefits in October 1994 based on 
the veteran's report of no income and absent knowledge that 
the veteran had been in receipt of SSA benefits.  RO letters 
dated on November 2, 1994 


and November 30, 1994 advised the veteran that his award of 
pension benefits was based on his report of no income, that 
the award was income sensitive, and that he should promptly 
advise the RO of any sources of income, to include SSA 
benefits, in order to prevent the creation of an overpayment.

Thereafter, the veteran took no action to advise VA of his 
SSA benefits despite clear notice that his receipt of SSA 
benefit payments would result in an overpayment of pension 
benefits.  The RO discovered this unreported source of income 
in November 1995, and the overpayment of benefits results 
from the veteran's conduct in this case.  The Board must 
decide on this evidence as to whether the veteran's failure 
to report his SSA benefits was the product of bad faith or 
misrepresentation, or an innocent misunderstanding as 
claimed.

The veteran has provided an evolving, and unconvincing, 
explanation as to why he did not report his SSA benefits to 
VA.  He originally argued that he did not understand that SSA 
benefits constituted "earned" "income" so that his report 
of "0" income to VA was factually accurate.  However, the 
RO's November 30, 1994 letter of award advised the veteran 
that his pension award was based on a net countable income of 
$0, and specifically advised him that "[i]f you are not 
presently receiving Social Security but begin receiving this 
benefit at a later date, you should inform us immediately."  
Clearly, the veteran had been given enough information to 
clarify what constituted "income" for reporting purposes.

The veteran has recently claimed that he did not understand 
the distinction between "compensation" and "pension," and 
was under the impression that he only applied for 
compensation for his "back" and "eyes."  This argument is 
contradicted by both documentary and testimonial evidence of 
record.  The facts in this case show that the veteran filed a 
claim for VA benefits in March 1994 solely on the basis of 
nonservice-connected pension.  He understood this distinction 
based on his April 6, 1994 VA Form 21-4138 filing "an 
informal claim for N.S.C. pension" and the formal 
application, the VA Form 21-526, wherein he did not claim 
that any of the disabilities were of service connected 
origin.  See Items 19, 20 and 21.  He did not refer to 
disabilities of the "back" or "eyes."  His testimony 
before the RO in 1997 


indicates his belief that he only applied for NSC benefits 
based upon his belief that an SC claim would have taken more 
time to process.  Thus, this argument has no merit.

The veteran further elaborates on his claim of being in 
receipt of compensation by introducing a "service 
connected" card which, he claims, buttresses his belief that 
his award was for compensation and not pension.  The card in 
question does not give an indication as to issuance date and 
the veteran's rather vague statements as to date of issuance 
suggests that this card was issued well after the award of 
pension.  Even assuming, arguendo, that the card was issued 
prior to the pension award, the Board notes that the RO 
letters of award on November 2, 1994 and November 30, 1994 
clearly advised the veteran of being awarded "VA pension" 
and "Improved Pension" benefits, respectively.  Both of 
these letters indicated that the benefit was income 
sensitive.  This argument is also unavailing.

Finally, the Board takes note that the veteran's overall 
veracity of statements to VA is questionable.  His July 1994 
letter to Congressman Lewis indicates "[my spouse's] pension 
is the only income we have had in more than a year" and 
otherwise refers to shared assets with his wife.  This 
statement directly contradicts his March 1994 application for 
pension benefits wherein he claimed separation from his wife 
with no reportable household income on her behalf.

On the totality of evidence, the Board finds that the veteran 
knowingly failed to report a form of income to VA in order to 
receive VA benefits to which he knew he was not entitled.  He 
received SSA benefits in August 1994 as confirmed by the 
documentation of record.  In November 1995, VA advised him 
that he was awarded an income sensitive benefit of 
"pension" based upon no report of income sources.  At that 
time, he was advised that SSA benefits were considered a form 
of income that he had to report once and when he received 
them.  He engaged in a willful blindess, or deliberate 
indifference, to these clear and simple requests to report 
any changes in income, to include his receipt of SSA 
benefits.  His act of bad faith led to a loss to the 
government in the amount of $8,643.00.  Accordingly, the 
Board finds that the veteran's act of bad faith bars him from 
seeking waiver of recovery of the 


$8,643.00 in overpaid pension benefits.  There is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  His claim for waiver of recovery, 
therefore, is denied.


ORDER

Waiver of recovery of pension benefits in the amount of 
$8,643.00 is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



